Citation Nr: 1315584	
Decision Date: 05/10/13    Archive Date: 05/15/13

DOCKET NO.  95-01 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than June 13, 1996, for the grant of a total disability rating based on unemployability due to service-connected disabilities (TDIU).  

2.  Entitlement to a disability rating higher than 20 percent for service-connected traumatic arthritis of the right ankle, post-operative residuals of fracture.  


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1966 to October 1967.  

This matter presents with a lengthy procedural history and comes before the Board of Veterans' Appeals (Board) originally on appeal from September 1995 and November 1999 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO). 

In an August 2002 decision, the Board (in a decision from a retired Veterans Law Judge), in pertinent part, granted the Veteran's claim of entitlement to an extension beyond September 30, 1989, for a temporary total (100 percent) rating under the provisions of 38 C.F.R. § 4.30, extending that period to December 31, 1989.  In that same decision, the Board also denied an evaluation in excess of 20 percent for a right ankle disability.  The Veteran then appealed the Board's August 1, 2002, decision to the U.S. Court of Appeals for Veterans Claims (Court). 

In March 2003, the VA General Counsel  and the Veteran's then attorney filed a Joint Motion to vacate the Board's decision to the extent that it denied entitlement to a temporary total rating under the provisions of 38 C.F.R. § 4.30 beyond December 31, 1989, as well as denying an evaluation in excess of 20 percent for the Veteran's right ankle disability (JMR one).  

Principally, the parties agreed to remand this matter to the Board for further procedural consideration under the Veterans Claims Assistance Act of 2000 (VCAA).  Later, in March 2003, the Court issued an order granting the Joint Motion, vacating that part of the Board's August 2002 decision that denied a temporary total rating under the provisions of 38 C.F.R. § 4.30 beyond December 31, 1989, for convalescence following 1989 surgery and denied an evaluation in excess of 20 percent for the right ankle disability, and remanding the case to the Board. 

The Board notes that, at the time the March 2003 Joint Motion was filed, the Veteran was represented by Mr. R. Edward Bates, Esq.  Subsequently, in July 2003, VA revoked Mr. Bates' authority to represent VA claimants.  The Veteran was informed of this action in correspondence from the Board dated in September 2003, at which time he was notified that Mr. Bates could no longer be recognized as his representative, and was advised of his options regarding representation.  Since that time, the Veteran has not elected to appoint a new representative.  

In December 2003, the Board remanded, in pertinent part, the increased rating claim for an ankle disability for due process concerns as explained in the March 2003 Joint Motion.  The Board, in its October 2005 decision, again denied the Veteran's claim for an evaluation in excess of 20 percent for a right ankle disorder.  

However, in approving the August 2006 Joint Motion (JMR two), the Court also vacated that portion of the Board's October 2005 decision, and required remand of the right ankle disorder claim for additional development, to include a contemporaneous VA examination (not addressed in JMR one). 
    
In May 2007, the Board remanded the increased rating claim for a right ankle disability for further evidentiary development, to include a medical examination pursuant to the Joint Motion two.  

In May 2008, the Court approved a Joint Motion (JMR three) to remand the May 2007 decision of the Board for failure to remand the issue of entitlement to an earlier effective date for a TDIU to the RO for adjudication and issuance of a Statement of the Case (SOC).  The Joint Motion specifically noted that it did not intend to disturb that portion of the Board's decision that remanded the issue of entitlement to an increased disability rating for the right ankle disorder.  

In July 2009, the Board remanded the case for further development and issuance of a SOC on the issue involving an earlier effective date for a TDIU.  The issue involving entitlement to an increased rating for a right ankle disability remained in remand status at that time.  

In January 2012, the Board remanded the case for issuance of a VCAA notice letter regarding the Veteran's TDIU claim and for a medical examination of the Veteran's right ankle disability to avoid further litigation on this matter. 

The claims have since been returned to the Board for further appellate action.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Additional evidence was associated with the Veteran's claim file in March 2013 without waiver of AOJ consideration.  However, the Board notes that a waiver is not required, as the two medical treatment records submitted by the Veteran at that time were already a part of the record.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The issue of an effective date earlier than June 13, 1996 for the grant of TDIU pursuant to 38 C.F.R. § 416(b) is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Prior to June 13, 1996, the Veteran did not meet the minimum percentage requirements for TDIU, but is eligible for TDIU extraschedular consideration.

2. The Veteran is receiving the maximum schedular rating for a limitation of right ankle motion and ankylosis of the right ankle has not been shown.  It is not shown that there are such unusual factors present so as to render application of the regular schedular provisions impractical.






CONCLUSIONS OF LAW

1. The criteria for an effective date prior to June 13, 1996 for the grant of TDIU pursuant to 38 C.F.R. § 4.16(a) are not met.  38 U.S.C.A. §§ 1155, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.16(a) (2012).

2. Prior to June 13, 1996, the Veteran is eligible for TDIU extraschedular consideration pursuant to 38 C.F.R. § 4.16(b).  38 U.S.C.A. § 1155, 5110  (West 2002); 38 C.F.R. § 4.16(b) (2012).  

3. The criteria for an increased disability rating for the Veteran's right ankle disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321(b), 4.71a, Diagnostic Code 5271 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Ankle

Disability ratings are determined by applying criteria that are set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. Part 4).  Ratings are based on average impairments of earning capacity resulting from particular diseases and injuries and the residuals thereof in civilian occupations.  38 U.S.C.A. § 1155 ; 38 C.F.R. § 4.1. Disabilities are described utilizing diagnostic codes set forth in 38 C.F.R. Part 4.  Where  there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Where entitlement to compensation for a service-connected disease or injury already has been established and entitlement to an increase in the disability rating is at issue, the present level of disability is of primary importance.  Franciso v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little-used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  38 C.F.R. § 4.40 (2012).

With regard to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal; (b) more movement than normal; (c) weakened movement; (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; (f) pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2012).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court of Appeals for Veterans Claims held that diagnostic codes which provide a rating solely on the basis of loss of range of motion must be considered with 38 C.F.R. §§ 4.40 and 4.45 (regulations pertaining to functional loss due to pain, etc.).  Therefore, to the extent possible, the degree of additional range of motion loss due to pain, weakened movement, excess fatigability, or incoordination should be noted.  However, when the maximum rating for limitation of motion of a joint has already been assigned, a finding of pain on motion cannot result in a higher rating.  Johnson  v. Brown, 9 Vet. App. 7 (1997).

The evidence in this case shows the Veteran injured his right ankle in service and underwent surgery in 1989 after service.

The Veteran presented testimony at a hearing held at the RO in March 1992.  He testified that, after 221/2 years of working for the same company as a truck driver, he lost his job due to his ankle disability.  He testified that he had worn a brace on the ankle for 24 years.  The Veteran referred to a report from a private rehabilitation service, with which his VA doctor was affiliated, indicating that he would never be able to squat, and could occasionally bend the ankle and climb.  That report also indicated that he could not stand or walk for more than an hour without resting.

A private medical examination was conducted in June 1992, at which time range of motion testing revealed dorsiflexion of 5 degrees, plantar flexion of 45 degrees, and subtalar motion of 20 degrees.  There was no tenderness or swelling around the ankle and it was noted that there did not appear to be any joint space narrowing or degenerative change.

A VA examination of the joints was conducted in March 1995.  At that time the Veteran was wearing an ankle brace and complaining of ankle pain and numbness on the dorsum of the right foot toward the toes.  Mild weakness in dorsiflexion and muscle twitches in the right foot were shown.  There was also evidence of swelling with minimal edema.  Scars were identified.  Range of motion testing of the right ankle revealed dorsiflexion of 6 degrees and plantar flexion of 26 degrees.

A VA examination of the joints was conducted in June 1996.  The Veteran complained of pain, stiffness and swelling, and it was noted that he ambulated with a cane.  The examiner indicated that the Veteran was ambulatory and that there was a slight limp.  Examination of the right ankle revealed no visible swelling or malalignment.  There was a 7-inch, well-healed, non-tender surgical scar.  Range-of-motion testing revealed no active or passive eversion or inversion.  Dorsiflexion was to 80 degrees and plantar flexion was to 120 degrees.  The ankle was described as non-tender, stable, and without crepitation.  X-ray films were essentially negative.  A diagnosis of post- traumatic and reconstruction sprain of the right ankle was made.

A VA examination of the joints was conducted in December 1998 at which time the Veteran complained of continuous pain.  An examination revealed range of motion of 90 degrees of dorsiflexion to 120 degrees of plantar flexion, with 5 degrees of inversion and eversion.  There was no tenderness.  Sensation and circulation were intact.  An impression of post-traumatic arthritic condition shrapnel wound of the right ankle was made.

A VA examination of the joints was conducted in December 2001.  The examiner indicated that the Veteran was wearing a brace due to his drop-foot condition of the right foot and ankle, and noted that he ambulated with a cane.  The examiner stated that both the right foot and ankle were continuously painful, and explained that the brace helped the Veteran ambulate.  There was no incoordination in terms of ambulation.  The examiner observed that the Veteran's functional ability was more limited due to his inability to control the foot rather than symptomatology resulting from the occurrence.  An obvious limp of the right lower extremity was shown.  There was no gross swelling or mal-alignment of the right foot and ankle.  A well-healed, non-tender surgical scar of the lateral malleolus was present.  Range-of-motion testing revealed no active dorsiflexion of the right foot.  There was passive dorsiflexion and both active and passive plantar flexion.  The examiner noted that there was "glove-like" anesthesia over the entire foot, and circulation was intact.  Impressions of a history of a right ankle and foot injury with resulting surgical procedure and post-surgical foot drop, were made.

VA medical records dated from 1999 to 2004 reflect that the Veteran continued to complain of right ankle pain.  Clinical findings of the right ankle recorded in December 2001 revealed dorsiflexion of 17 degrees, plantar flexion of 44 degrees, dorsiflexion strength of 4.5.5 and plantar flexion strength of 5/5.  

The Veteran was afforded another VA examination in April 2009.  He reported he experienced instability, weakness, decreased speed of joint motion and giving way in his ankle.  He reported flare-ups of joint disease every three to four months for three to four days.  He reported always wearing a right ankle brace, frequently using a cane, and occasionally using a walker.  He said he is able to stand for 15 minutes and walk a quarter of a mile.  The examiner found edema, tenderness, give way weakness, and guarding of movement but no ankle instability.  The examiner further noted the Veteran's foot shook when he tried to maximally dorsiflex his ankle.  His range of motion for dorsiflexion was 9 degrees, 4 degrees to the point of pain, and his plantar flexion was measured to 35 degrees.  Repetitive motion showed pain and a loss of motion with dorsiflexion to 6 degrees.

The Veteran underwent another VA examination in March 2012.  The examiner found degenerative changes of the right fibula, limited motion for inversion and eversion of the right foot, and Achilles tendinitis, had all been diagnosed.  The Veteran reported he experiences flare-ups that cause him to walk more carefully and slowly using a cane as well as sit and elevate his foot.  Right plantar flexion was measured to 30 degrees and right ankle dorsiflexion to 5 degrees with no objective evidence of painful motion.  Upon repetitive use testing, the Veteran's flexion was measured to 35 degrees and dorsiflexion to 5 degrees.  The Veteran was found to have less movement than normal.  He experienced localized tenderness or pain on palpitation.  His muscle strength was normal and he was found to have no ankylosis.  The Veteran was noted to have had five surgeries to his right ankle resulting in instability to his ankle that he wears a brace for.  The Veteran also regularly uses a cane and occasionally uses a wheelchair, crutches, or walker.  The examiner stated that the Veteran stopped working as a truck driver due to his ankle condition.

The Veteran's right ankle disability is currently assigned a 20 percent evaluation, under diagnostic codes (DC) 5010 and 5271.  38 C.F.R. § 4.71a.  Under DC 5271, marked limitation of motion of the ankle warrants a 20 percent evaluation; moderate limitation warrants a 10 percent evaluation.  Normal range of motion of the ankle in plantar flexion is from 0 to 45 degrees, and in dorsiflexion is from 0 to 20 degrees.  See 38 C.F.R. § 4.71, Plate II (2204).  Twenty percent is the highest rating available pursuant to DC 5271.  The Veteran's ankle disability is currently rated at 20 percent, and therefore, a higher disability rating is not warranted under this diagnostic code. 

In addition, traumatic arthritis is rated as degenerative arthritis (hypertrophic or osteoarthritis).  38 C.F.R. § 4.71a, DC 5010.  Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  A 10 percent finding will be assigned if there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  In addition, if occasional incapacitating exacerbations are also demonstrated, a 20 percent rating will be assigned.  These ratings will not be combined with ratings based upon limitation of motion.  38 C.F.R. § 4.71a, DC 5003, including Note 1.  As the Veteran in the case is currently compensated at a rate of 20 percent under Diagnostic Code 5271, which contemplates limitation of motion, he cannot also be compensated under DC 5010.

The Board has also considered other potentially applicable diagnostic codes. In that regard, a 30 percent rating is warranted for ankylosis of an ankle in plantar flexion, between 30 degrees and 40 degrees, or in dorsiflexion between zero (0) degrees and 10 degrees under diagnostic code 5270.  However, the evidence does not show the Veteran has ankylosis. 

With regard to his ankle, in a February 2013 rating decision, the Veteran was granted a 10 percent rating for dropped right foot, incomplete and mild impairment of the popliteal/common peroneal nerve rated under diagnostic code 8521 and a 10 percent rating for surgical scar of the right medial/lateral ankle rated under diagnostic code 7804.

The Board finds no other diagnostic code is applicable that would warrant a higher rating for the Veteran's ankle disability.

Further, the Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's service connected right ankle disability that would render the schedular criteria inadequate.  The Veteran's symptoms, including loss of range of motion, instability, foot drop, and surgical scar, are contemplated in the ratings assigned for his ankle disability.  As such, it would not be found that his disability met the "governing norms" of an extraschedular rating.  Accordingly, referral for consideration of an extraschedular rating is not warranted.  Moreover, even if it were argued that the schedular rating criteria were inadequate, the Board finds the case should not be referred to the Compensation and Pension Service to consider whether an extraschedular rating is warranted.  In this case, there is no evidence of any recent hospitalization associated with the Veteran's ankle disability, although the Veteran does contend his ankle disability interferes with his ability to work.

The manifestations of the Veteran's disability are considered by the schedular rating.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111 (2008).  

Overall, the preponderance of the evidence is against the Veteran's claim for a rating higher than 20 percent for service-connected traumatic arthritis of the right ankle, post-operative residuals of fracture.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.



TDIU

The Veteran contends that he has been unemployable due to his service-connected disabilities since July 21, 1989 and is entitled to a TDIU rating from that date. 

A claim for TDIU due to a service-connected disability, in essence, is a claim for increase.  Norris v. West, 12 Vet. App. 413, 420 (1999).  The effective date of TDIU is determined in accordance with the laws and regulations governing the effective dates of increased ratings.  See Dalton v. Nicholson, 21 Vet. App. 23, 32-34 (2007) (TDIU matter based on a condition that has already been service connected is an increased rating claim for the purpose of the application of 38 U.S.C. § 5110(b)(2) ).

The effective date of the award of an increase in compensation is either the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1) .  The exception to the rule allows for the earliest date as of which it was factually ascertainable that an increase in disability had occurred if the claim was received within 1 year from such date; otherwise, the effective date is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  
Additionally, under 38 C.F.R. § 3.157(b), once a formal claim for compensation has been granted, the date of receipt of a VA report of examination or hospitalization or evidence from a private physician will be accepted as the date of receipt of an informal claim for increase.  

The Veteran filed a VA Form 21-8940, Application for Increased Compensation Based on Unemployability, in December 1993.  

In November 1999 the RO granted the Veteran TDIU from December 23, 1998.  

In December 2010 the RO granted an earlier effective date of June 13, 1996 for the Veteran's TDIU award.  

The Veteran contends he is entitled to TDIU beginning July 21, 1989.

June 13, 1996 is the effective date on which the Veteran's combined ratings for service-connected disabilities met the criteria for a schedular TDIU award.  The schedular criteria for TDIU require that where the schedular rating is less than total, the service-connected disabilities be sufficient to produce unemployability, and if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

Prior to the currently assigned June 13, 1996 TDIU award effective date, the Veteran had a combined rating of 40 percent for his multiple service-connected disabilities.  Thus, he did not meet the criteria for a schedular TDIU award.

Prior to June 13, 1996 the Veteran does not meet the criteria for TDIU pursuant to 38 C.F.R. § 4.16(a).  

As the Veteran did not meet the schedular criteria prior to June 13, 1996, the Board will next consider whether referral for an extraschedular TDIU rating is warranted.  If the schedular TDIU percentages are not met, the Veteran's claim may be referred to the Director, Compensation and Pension Service for an extraschedular rating when the evidence of record shows that Veteran is "unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities."  38 C.F.R. § 4.16(b).  The Board cannot award TDIU on this basis in the first instance.  

The Board notes that entitlement to a TDIU extraschedular rating under 38 C.F.R. § 4.16(b) , and an extraschedular rating under 38 C.F.R. § 3.321(b)(1), although similar, are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157   (1994).  An extraschedular rating under 38 C.F.R. § 3.321(b)(1)  is based on the fact that the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disabilities.  Exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required.  In contrast, 38 C.F.R. § 4.16(b) merely requires a determination that a particular Veteran is rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities.  See VAOPGCPREC 6-96.

In this regard, the Board notes that, for a Veteran to prevail on a claim for TDIU on an extraschedular basis, it is necessary that the record reflect some factor which places the case in a different category than other Veterans with an equal rating of disability.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The pertinent question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Id.    This is so because a disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment. Id.   

In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the Court held that where there is plausible evidence that a claimant is unable to secure and follow a substantially gainful occupation and where there is not any affirmative evidence to the contrary, the claimant's case is eligible for consideration under 38 C.F.R. § 4.16(b) by referral to the C&P Director.  

The evidence in this case shows that the Veteran was last employed as a truck driver on July 20, 1989 and has not worked since.  In January 1993 he was awarded Social Security disability retroactive to that date based on his ankle disability, passive-aggressive personality disorder, and depressive disorder.

The Veteran is service-connected for traumatic arthritis of the right ankle, post-operative residuals of fracture (6/1/68); post-traumatic stress disorder (3/4/92); bilateral hearing loss (11/9/88); shell fragment wound, right thigh with retained foreign body (10/11/67); scar on the right thigh (6/13/96); dropped right foot (12/1/90); and surgical scar on the right medial/lateral ankle (3/8/12).

In statements and testimony, the Veteran has attributed the loss of his job in 1989 to his ankle disability.  VA medical records from 1989 and 1990 regarding treatment of the Veteran's ankle disability, which included surgery during that time period, reflect that the Veteran was noted not to be able to work, including a May 1990 note that the Veteran is "still not employable."  In June 1990 a private doctor evaluating the Veteran's ankle post-surgery opined that the Veteran might have some anatomical impairment, but no functional limitation that would prohibit him from seeking gainful employment.

The VA examiner at the Veteran's March 2012 examination stated that the Veteran had to stop working as a truck driver due to his ankle condition since getting into and out of the truck and pushing the brake pedal aggravated his condition.

A private psychologist and rehabilitation counselor opined in July 1994 that considering only the Veteran's service-connected disabilities, the Veteran does not have the physical or mental capacity to perform gainful employment.

Based on the evidence suggesting the Veteran is unable to work due to his service-connected disabilities as a whole, the Board finds that a remand is warranted in order for the RO to refer the Veteran's TDIU claim for extraschedular consideration in the first instance of the period prior to June 13, 2006. 

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a  Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in March 2012.  In the letter, the RO informed the Veteran of what evidence was required to substantiate the claims for entitlement to an earlier effective date for TDIU and entitlement to a higher rating for his ankle disability and of the Veteran's and VA's respective duties for obtaining evidence.  The RO provided notice with regard to how VA assigns disability ratings and effective dates.  As such, the VCAA duty to notify was satisfied by way of the March 2012 letter.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records, VA treatment records, Social Security records, and private treatment records identified by the Veteran.  The Veteran and his spouse have submitted statements.  The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

As ordered by the Board's January 2012 remand, the Veteran was afforded a VA medical examination in March 2012 in connection with his right ankle disability, specifically to determine whether he had right foot drop.  The Veteran was also afforded a VA joints examination in April 2009 in connection with his ankle.  The examiner, a medical professional, obtained an accurate history and listened to the Veteran's assertions.  The examiner provided the Board with sufficient information to rate the Veteran's disability.  Therefore, the Board finds that the examinations are adequate and contains sufficient information to decide the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183.

ORDER

Entitlement to an effective date earlier than June 13, 1996 for the grant of TDIU pursuant to 38 C.F.R. § 4.16(a) is denied.

Entitlement to an increased rating in excess of 20 percent for traumatic arthritis of the right ankle, post-operative residuals of fracture is denied.


REMAND

As discussed above, prior to June 13, 1996 the Veteran does not meet the criteria for TDIU pursuant to 38 C.F.R. § 4.16(a).  However, where the Veteran does not meet the percentage requirements for TDIU, but there is evidence of unemployability, the Board is required to remand the claim for consideration by the Director of C&P.  Bowling v. Principi, 15 Vet. App. 1 (2001).  The Court in Friscia v. Brown, 7 Vet. App. 294, 297 (1994) indicated that the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, that the Veteran can perform work that would produce sufficient income to be other than marginal.  The Board finds the Veteran's claim should be referred to the Director of C&P for consideration of an extraschedular TDIU under 38 C.F.R. § 4.16(b).  

Accordingly, the case is REMANDED for the following action:

1. Refer this case to the Director of Compensation and Pension Service for consideration of whether the Veteran is entitled to TDIU on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b) prior to June 13, 1996.  The claims folder and a copy of this remand should be provided to the Director of C&P.  A review of the JMRs in this case may be of some assistance in the review of this case. 

2. Thereafter, the issue should be readjudicated.  If the issue remains denied, a supplemental statement of the case should be provided to the Veteran and his representative. After they have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.	
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


